Citation Nr: 1538716	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  13-12 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a sacral pressure wound, claimed due to medical treatment at the Oklahoma City VA Medical Center from April 24, 2010, to June 14, 2010.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and Caregiver


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from February 1970 to January 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2014, a videoconference hearing was held before the undersigned; a transcript is associated with the record. 

The issues of entitlement to compensation under 38 U.S.C.A. § 1151 for a sacral pressure wound due to treatment at the Oklahoma City VA Medical Center (MC) in February 2011 (see, e.g., August 2012 claim (alleging two separate incidents of negligent treatment) and August 2012 letter from the Veteran's sister (noting an event at the Oklahoma City VAMC in February 2011)) and for pressure wounds to the bilateral feet (see, e.g., June 2015 appellate brief, page 9), right calf, and left knee (see December 2012 VA examination) due to treatment at the Oklahoma City VAMC from April 24, 2010, to June 14, 2010, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

A preliminary review of the record found that this matter is not ready for appellate review.  In the May 2013 statement of the case (SOC), the RO notes that it considered VA treatment records through March 19, 2013, viewed electronically.  

However, complete records of the treatment provided by the Oklahoma City VA Medical Center (MC) from April 24, 2010, through June 14, 2010, are not available in the record before the Board, to include both Virtual VA and VBMS.  (The Veteran provided copies of some records, available electronically, but it is not clear that the record is complete.)  VA treatment records are constructively of record, and they are critical evidence in a claim alleging entitlement to compensation benefits based on VA treatment.  Complete VA treatment records must be obtained and associated with the record prior to the Board's consideration of the appeal on the merits.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete clinical records of all outstanding VA inpatient records associated with the Veteran's April 24, 2010, to June 14, 2010, hospitalization at Oklahoma City VAMC (i.e., all records not already associated with the claims file) to specifically include any records related to his sacral decubitus ulcer dated from April 24, 2010, to the present.  

2.  The AOJ should then review the records received, arrange for any further development suggested by the information therein, and readjudicate the claim.  If the benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

